By the Court.

The widow, if a suitable person to administer, is exclusively entitled to administration ; unless among the next of kin there is some fit person, whom the judge of * probate may prefer, or who, he may think, ought to be [ * 349 J joined with the widow in a joint administration.
In the present case, an infant child is the only next of kin ; and he is incapable of the trust from his age. The decree of the court below must be reversed, and administration be granted to the appellant solely. For this purpose, the cause must be remitted to the judge.